Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 16-17, and 25-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kennedy (5,975,901) in view of Silver (2,686,325).  
As to claim 16, Kennedy discloses a tooth cleaning device (10, 14; Fig.s 1 & 6-8) comprising a handle portion (12, 16) and a toothpick/imitation lipstick bullet (14; 14a) disposed on the handle portion.  The toothpick/imitation lipstick bullet having a tooth cleaning implement (38; 48) protruding from a continuous outer surface (26, 28; 26a, 28a) of the toothpick/imitation lipstick bullet, and the tooth cleaning implement defining a portion of the continuous outer surface (column 2, lines 34-46).  The continuous outer surface defining a circumferential outer wall (28; 28a) and a longitudinal end face (34) of the toothpick/imitation lipstick bullet, and the tooth cleaning implement projecting from the longitudinal end face of the toothpick/imitation lipstick bullet and the tooth cleaning implement having a height from the longitudinal end face.  However, Kennedy fails to show the height of the tooth cleaning implement being less than a diameter of the toothpick/imitation lipstick bullet below the longitudinal end face.  Silver teaches a tooth cleaning device comprising a handle portion (1) having a tooth cleaning implement (5) 
As to claim 17, Kennedy discloses the tooth cleaning implement and the toothpick/imitation lipstick bullet are formed of a same material (column 2, lines 34-46).

As to claim 1, Kennedy discloses a tooth cleaning device (10, 14; Fig.s 1 & 6-8) comprising a handle portion (12, 16) and a toothpick/imitation lipstick bullet (14; 14a) disposed on the handle portion.  The toothpick/imitation lipstick bullet having a tooth cleaning implement (38; 48) protruding from a continuous outer surface (26, 28; 26a, 28a) of the toothpick/imitation lipstick bullet and the tooth cleaning implement defining a portion of the continuous outer surface (column 2, lines 34-46).  The continuous outer surface defining a cylindrical outer wall (28; 28a) and a planar longitudinal end face (34) of the toothpick/imitation lipstick bullet, and the tooth cleaning implement being disposed on the planar longitudinal end face and having a longitudinal axis that is orthogonal to the planar longitudinal end face.  Kennedy further discloses the tooth cleaning device comprises a lipstick case (10) defining the handle portion (14, 16) and the lipstick case having a cap (22) for covering the lipstick bullet when not in use.  Kennedy also discloses the other limitations of the claim except for the planar longitudinal end face being slanted relative to the cylindrical outer wall.  Silver teaches a tooth cleaning device comprising a handle portion (1) having a tooth cleaning implement (5) protruding from a continuous outer surface, the continuous outer surface defining an outer wall and a planar longitudinal end face (2) being slanted relative to the outer wall.  The tooth cleaning implement being disposed on the planar longitudinal end face and having a longitudinal axis that is orthogonal to the planar longitudinal end face.  Therefore, it would have been obvious to one having ordinary skill in the art in view of Silver to modify the tooth cleaning device of Kennedy so the tooth cleaning device is constructed with the planar longitudinal end face being slanted relative to the cylindrical outer 
As to claim 2, Kennedy discloses the tooth cleaning implement and the imitation lipstick bullet are formed of a same material (column 2, lines 44-46).
As to claim 26, Kennedy further discloses that after use, the toothpick/imitation lipstick bullet (14, 14a) is removed from one end (18) and reinserted in another end (20; Fig. 4) which is considered equivalent to retractable into the lipstick case as claimed.

	Response to Arguments
Applicant's arguments filed on 09/14/2021 have been fully considered but they are not deemed to be persuasive.  
Applicant’s arguments with respect to Silver in the remarks such as “the Examiner does not point out where Silver discloses any dimensional relationship of a tooth cleaning implement to a diameter as required by the present invention as claimed” are noted.  They are not persuasive because there is no specific dimensions claimed.  Each of claims 1 and 16 recites the height of the tooth cleaning implement being less than a diameter of the imitation lipstick bullet and Silver teaches the height of the tooth cleaning implement being less than a diameter of the toothpick (Fig.s 1 & 3).  The phrase “said height being less than a diameter of said imitation lipstick bullet below said longitudinal end face” in claims 1 and 16 compares the height in relation to the diameter but not specific dimensions as argued by the Applicant.  According to MPEP:
2125    Drawings as Prior Art [R-10.2019]
II.    PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE
Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) ("We disagree with the Solicitor’s conclusion, reached by a comparison of the relative dimensions of appellant’s and Bauer’s [the reference's] drawing figures, that Bauer ‘clearly points to the use of a chime length of roughly 1/2 to 1 inch for a whiskey barrel.’ This ignores the fact that Bauer does not disclose that his drawings are to scale. ... However, we agree with the Solicitor that Bauer’s teaching that whiskey losses are influenced by the distance the liquor needs to ‘traverse the pores of the wood’ (albeit in reference to the thickness of the barrelhead)" would have suggested the desirability of an increased chime length to one of ordinary skill in the art bent on further reducing whiskey losses." 569 F.2d at 1127, 193 USPQ at 335-36.)
One of ordinary skill in the art after reviewing the toothbrush of Silver and MEPE, the section 2125 (see the underline above) would determine that Silver teaches the height of the tooth cleaning implement being less than a diameter of the toothpick as claimed.
Applicant’s arguments with respect to Kennedy such as the planar longitudinal end face being modified to be slanted in the remarks are noted.  They are also not persuasive because it would have been obvious to one having ordinary skill in the art in view of Silver to modify the tooth cleaning device of Kennedy so the tooth cleaning device is constructed with the planar longitudinal end face being slanted relative to the cylindrical outer wall as taught by Silver for allow a user to apply the tooth cleaning device at an angle during use and also such modification would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUAN K BUI/Primary Examiner, Art Unit 3736